



COURT OF APPEAL FOR ONTARIO

CITATION: Feinstein v. Freedman, 2014 ONCA 205

DATE: 20140312

DOCKET:  C56955 and C56958

Laskin, van Rensburg and Hourigan JJ.A.

BETWEEN

Abraham Feinstein

Applicant (Respondent)

and

Jacob
    Freedman, Jonathan Freedman, Rose-Anne Freedman-Prizant,
    Josh Freedman, Michael Freedman, Shira Leah Ben-Choreen
    Schneck, Rachel Freedman, Joshua Freedman, Eli Freedman,
    Tal-Or Ben-Choreen, Elishua Ben-Choreen, Joshua Prizant,
    Sarah Idit Prizant, Samuel Prizant, Joshua Freedman, Adam
    Freedman, Liat Ben-Choreen and Riva Freedman Rotenberg

Respondents (Respondents)

Application under ss. 3, 5, 16 and 37 of the
Trustee Act
,
    R.S.O., 1990,

c. T-23 and Rules 10.01, 14.05(3)(a), (b), (c), (d) and (h) of the
Rules
    of Civil

Procedure
, R.R.O. 1990, Reg.
    194;

AND BETWEEN

The
    Childrens Lawyer, as litigation guardian for Joshua Freedman, Adam
    Freedman, Samuel Prizant, Asher Freedman, Netta Grace Schneck, Nili
    Sarit Schneck and Ora Tmemah Aviner

Applicant (Appellant)

and

Jacob
    Freedman, Rose-Anne Freedman-Prizant, Josh Freedman, Jonathan
    Freedman, Michael Freedman, Shira Leah Ben-Choreen Schneck, Rachel
    Freedman Aviner, Joshua Freedman, Eli Freedman, Joshua Prizant, Sarah Idit
    Prizant, Liat Ben-Choreen, Tal-Or Ben-Choreen, Elishua
    Ben-Choreen, Riva Freedman Rotenberg and Abraham Feinstein

Respondents (Respondents)

Application under s. 5 of the
Trustee Act
, R.S.O., 1990, c. T-23
    and Rules 14.05, 16 and 17.02(c) of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194.

Joseph Y. Obagi, for the appellants Liat Ben-Choreen,
    Tal-Or Ben-Choreen and Elishua Ben-Choreen

Clare E. Burns and Bianca La Neve, for the appellant the
    Office of the Childrens Lawyer as litigation guardian for Joshua Freedman,
    Adam Freedman, Samuel Prizant, Asher Freedman, Netta Grace Schneck, Nili Sarit
    Schneck and Ora Tmemah Aviner

Catherine Francis and Mark Freake, for the respondents
    Jacob Freedman, Rose-Anne Freedman-Prizant and Josh Freedman

Gregory M. Sidlofsky, for the respondents Michael
    Freedman, Shira Schneck, Rachel Freedman, Joshua Freedman, Eli Freedman, Joshua
    Prizant and Sarah Prizant

Peter G. Hagen, for the respondent Abraham Feinstein

Kenneth Radnoff, Q.C., for the respondent Riva Freedman
    Rotenberg

Jaye Hooper, for the respondent Jonathan Freedman

Heard: January 27, 2014

On appeal from the orders of Justice Julianne A. Parfett of
    the Superior Court of Justice, dated March 18, 2013 and June 2, 2013, with
    reasons reported at 2013 ONSC 1616 and 2013 ONSC 4420, respectively.

Hourigan J.A.:

A.

Introduction

[1]

There are two appeals before the court from the order of Parfett J., dated
    March 18, 2013 dismissing the cross-application of the Office of the Childrens
    Lawyer (the OCL) for the appointment of a sole independent trustee for the
    Riva Freedman Trust (RFT) upon the resignation of its current trustee,
    Abraham Feinstein. There are also several motions for leave to appeal the costs
    order of Parfett J., dated June 2, 2013.

[2]

For the reasons that follow, the appeals and the motions for leave to
    appeal are dismissed.

B.

BACKGROUND

[3]

The RFT is an
inter vivos
spousal income trust established by
    the late Jarvis Freedman on October 11, 1985 in favour of his surviving wife,
    Riva Freedman Rotenberg, pursuant to a trust agreement (the Trust Agreement). 
    The RFTs only asset is its holding of 8,400,000 preferred voting shares of
    Freedman Holdings Inc. (FHI), a company which holds most of the real estate
    previously owned by Jarvis Freedman. These preferred shares constitute the
    majority of the voting shares in FHI and, consequently, whoever controls the RFT
    effectively controls FHI. Pursuant to the Trust Agreement, Riva Freedman Rotenberg
    is entitled to the income from the preferred shares of FHI on a discretionary
    basis.

[4]

The four children of Jarvis Freedman, being Jacob Freedman, Rose-Anne
    Freedman-Prizant, Josh Freedman, and Jonathan Freedman (collectively, the Children),
    are income beneficiaries under a testamentary trust, the Jarvis Freedman
    Insurance Trust (the JFIT), which derives its income from FHI. The JFIT
    currently holds all the common shares of FHI and is a minority shareholder of
    that company. These income beneficiaries are entitled to receive the net income
    of FHI, save for the income accruing to the RFT. The Children are the executors
    of Jarvis Freedmans estate and are also the directors of FHI.

[5]

The capital of both the RFT and the JFIT will flow to the grandchildren
    of Jarvis Freedman (the Capital Beneficiaries) in 2035. Ten of the grandchildren
    are adults. The remaining Capital Beneficiaries are minors represented by the
    OCL.

[6]

The Children were previously the trustees of the RFT. However, in 2008, the
    respondent Liat Ben-Choreen, supported by Jonathan Freedman and the OCL, brought
    an application before Parfett J. for the appointment of an institutional
    trustee for the RFT, alleging that the Children were in a conflict of interest
    and that they, as trustees, could no longer effectively work together to
    properly administer the RFT.

[7]

Justice Parfett found that the Children could act as executors of the estate,
    directors of FHI, and trustees of the RFT and that there was no disqualifying conflict
    of interest. However, the court removed them as trustees because their
    acrimonious relationship was having an adverse impact on the operation of FHI.
    Justice Parfetts concern was that, if the Children continued to act as
    trustees, the operations of the RFT and, consequently, of FHI, would grind to
    a halt.

[8]

The court appointed Mr. Feinstein as independent trustee of the RFT, with
    all the powers, authority, and discretion contained in the Trust Agreement, as if
    he were the original trustee. Mr. Feinstein was not required to report to the
    court on the administration of the RFT.

[9]

In or around February of 2012, Mr. Feinstein expressed his desire to
    retire as trustee of the RFT. Paragraph 12 of the Trust Agreement provides that
    any trustee is entitled to resign on thirty days notice in writing delivered to
    the person entitled to appoint a trustee or on such shorter notice as is
    agreed. Thereafter, the persons entitled to appoint a trustee, being the
    executors of Jarvis Freedmans estate, are entitled to fill the vacancy.

[10]

Despite
    the wording of the Trust Agreement, given the original order made by Parfett J.,
    the parties raised issues as to the appropriate procedure governing Mr.
    Feinsteins resignation and the appointment of his successor(s). Consequently, Mr.
    Feinstein applied to the Superior Court of Justice for directions.

[11]

The
    OCL, supported by Jonathan Freedman and his adult children (being Tal-or
    Ben-Choreen, Elishua Ben-Choreen, and Liat Ben-Choreen  collectively, the Ben-Choreen
    Appellants), brought a cross-application to disqualify the Children from
    appointing a replacement trustee. They sought an order pursuant to s. 5 of the
Trustee
    Act
, R.S.O. 1990, c. T.23, for the appointment of an institutional trustee,
    the Bank of Nova Scotia Trust Company, to replace Mr. Feinstein
.

[12]

Jacob
    Freedman, Rose-Anne Freedman-Prizant, and Josh Freedman (collectively, the
    Three Siblings), supported by their adult children (being Michael Freedman,
    Shira Schneck, Rachel Freedman, Joshua Freedman, Eli Freedman, Joshua Prizant,
    and Sarah Prizant  collectively, the Freedman/Prizant Grandchildren), and
    Riva Freedman Rotenberg, took the position on the application that the
    appointment mechanism in the Trust Agreement should govern. They also advised
    the court that they would appoint themselves as trustees if the court did not
    intervene and appoint an independent trustee.

[13]

Thus,
    the issue before the application judge was whether the mechanism in the Trust Agreement
    should operate to allow the previously removed trustees to reappoint themselves
    as trustees of the RFT or whether the court should exercise its statutory
    discretion to appoint an independent trustee.

C.

dECISION OF THE APPLICATION JUDGE

(i) Decision on Applications

[14]

The
    application judge dismissed the OCLs cross-application and ruled that, upon Mr.
    Feinsteins resignation, the Children could appoint replacement trustees,
    including themselves.

[15]

In
    so ruling, the application judge rejected the OCLs submission that her earlier
    order appointing Mr. Feinstein precluded the operation of the Trust Agreement
    for all future trustee appointments. Parfett J. noted that her decision to
    appoint Mr. Feinstein was made following an arbitrators temporary order that required
    unanimity on all major decisions of the FHI board. In those circumstances, she
    found that FHI was not properly functioning and that the appointment of an
    independent trustee was appropriate.

[16]

On
    the present application, Parfett J. held that, in order for her to exercise her
    discretion under s. 5 of the
Trustee Act
, she must be satisfied that
    there was more than mere mismanagement at play and found, at para. 18 of her
    reasons, that dishonesty, an inability to act, or management that is clearly
    unfair to the beneficiaries is required before the court ought to intervene.

[17]

The
    application judge went on to consider the specific allegations of misconduct
    levelled against the directors of FHI by the OCL.  She found that an impugned $500,000
    distribution to the Children was done in accordance with an independent
    consultants advice and that the board of directors did not abuse its
    discretion in authorizing the disbursement. The application judge found that, contrary
    to the allegation made by the OCL, the company did have a consolidated
    operating budget and that the budget provided the Board with sufficient
    information to assess the payment of dividends during the course of the year.
    The increase in mortgage debt complained of by the OCL was also not found to be
    problematic given that the current loan-to-value ratio was healthy.

[18]

The
    application judge expressed concerns regarding the companys dividend practice
    but stated, at para. 39, that the critical factor was whether the declaration
    of dividends over the last four years has eroded FHIs capital. Ultimately,
    she concluded, at paras. 51 and 52, that there was no significant erosion of
    capital and no need to appoint an independent trustee:

Despite the concerns noted with respect to the
    declaration of dividends, there is no evidence thus far that FHIs capital has
    been significantly eroded.  A close examination of the figures presented
    to this court show that FHI is a fiscally sound company that is producing
    significant net income and whose properties are slowly increasing in value.
    While there may be differences of opinion among the siblings concerning how FHI
    should be run, generally the decisions that have been made have improved the
    operation of FHI.  So long as the board establishes a dividend policy that
    addresses the concerns that I have already noted and that results in a more
    balanced approach to the declaration of dividends, I am of the view that FHI is
    being well run.

Consequently, I find that there is no evidence of
    abuse of discretion that would justify this court interfering pursuant to s.
    5(1) of the
Trustee Act
.  Section 3(1) of that
Act
governs
    and the executors of Jarvis Freedmans estate can appoint the next trustees of
    RFT.

(ii) Decision on Costs

[19]

With
    respect to costs, the application judge found that Mr. Feinsteins application
    for approval of his resignation and directions for the method of appointing new
    trustees was clearly necessary for the proper administration of the estate.
    Consequently, she ruled that his costs should be paid out of the estate.

[20]

The
    application judge rejected the submission of the successful parties that the
    OCL cross-application was of no benefit to any party, finding, at para. 12 of
    her reasons on costs, as follows:

In my view, the cross-application was a vitally necessary part
    of the determination of how the trustees of RFT would be appointed in the
    future, so as to determine who would be directors of FHI and how that company
    would be run  a matter of critical importance to both the income and capital beneficiaries
    of the trust.  Given the highly litigious history of this estate and the
    long-standing acrimony between the four children of the testator this decision
    was essential to any effort to move forward without further litigation. 
    Therefore, the costs should be paid out of the estate.

[21]

After
    considering the relevant factors on the assessment of costs enumerated in Rule
    57.01 of the
Rules of Civil Procedure
,
R.R.O.
    1990, Reg. 194
, the application judge awarded costs, inclusive of
    HST and disbursements, payable out of the estate as follows:

(a)

the Three Siblings -
    $160,000;

(b) the Freedman/Prizant Grandchildren - $55,000;

(c) Riva Freedman Rotenberg - $27,500;

(d) Jonathan Freedman - $35,000;

(e) the Ben-Choreen Appellants - $31,500; and

(f) the
    OCL - $160,000.

[22]

On
    May 30, 2013, the 2012 non-consolidated financial statements of FHI were
    released. Those statements, which had been ratified by the companys board of
    directors on May 8, 2013, included information that FHIs net income was
    $871,718 for the year and that the dividends declared totalled $1,058,000.

[23]

The
    Ben-Choreen Appellants brought a motion to admit as fresh evidence the 2012
    non-consolidated financial statements in support of their application for the
    appointment of an independent trustee. At the time the motion was brought, none
    of the application judges orders had been issued and entered. The application
    judge dismissed the motion to admit fresh evidence on the basis that she lacked
    jurisdiction.

D.

pOSITIONS OF THE PARTIES

[24]

The
    Ben-Choreen Appellants appeal the decision of the application judge declining
    to appoint an independent trustee on the grounds that the application judge
    erred in: (i) failing to quantify the amount of encroachment into capital and
    to appreciate the significance of the encroachment as a breach of trust;  (ii) refusing
    on jurisdictional grounds to hear the motion to admit fresh evidence; and (iii)
    failing to apply the appropriate legal test to determine whether judicial
    intervention was warranted to protect the welfare of the beneficiaries. These
    appellants also submit that motions for leave to appeal the costs award ought
    not to be granted and that the parties should have their costs of the
    application paid from the estate.

[25]

The
    OCL also appeals the decision of the application judge, submitting that the
    application judge erred in focusing on the overall financial viability of RFT instead
    of the putative trustees conduct.  Further, the OCL seeks leave to appeal the
    costs order on the basis that the application judge erred by failing to award
    full indemnity costs payable to the OCL. However, the OCL opposes the motions
    for leave to appeal the costs order brought by the Three Siblings, the
    Freedman/Prizant Grandchildren, Riva Freedman Rotenberg, and Mr. Feinstein.

[26]

The
    Three Siblings submit that the application judge made various factual errors
    regarding their conduct as directors of FHI. However, they submit that the
    application judge was correct in concluding that the appointment of an
    independent trustee was not required in the circumstances. The Three Siblings seek
    leave to appeal the costs order and seek an order that the Ben-Choreen
    Appellants, the OCL and Jonathan Freedman be denied any costs on the
    application and pay their costs on a full indemnity basis. They also seek an
    order that these parties pay the full indemnity costs of Mr. Feinstein and his
    counsel.

[27]

The
    Freedman/Prizant Grandchildren support the position taken by the Three Siblings
    that there is no basis to interfere with the application judges dismissal of
    the OCLs application for the appointment of an independent trustee. They also
    seek leave to appeal the costs order and seek an order that the Ben-Choreen
    Appellants, the OCL, and Jonathan Freedman be denied any costs on the
    application and pay their costs on a full indemnity basis.

[28]

Riva
    Freedman Rotenberg seeks an order dismissing the appeals of the OCL and the
    Ben-Choreen Appellants. She also seeks leave to appeal the costs order and seeks
    an order that her costs of the application be increased to the amount she claimed
    on a substantial indemnity basis and that the costs of the respondents be paid
    jointly and severally by the Ben-Choreen Appellants, the OCL, and Jonathan
    Freedman.

[29]

Mr.
    Feinstein submits that the appeals should be dismissed. He also seeks leave to
    appeal the costs order and seeks an order that the Ben-Choreen Appellants, the
    OCL, and Jonathan Freedman pay the costs of the respondents in the amounts
    quantified by the application judge.

[30]

Jonathan
    Freedman has not appealed the order of the application judge. However, he
    submits that the appeals of the OCL and the Ben-Choreen Appellants should be
    allowed and that the matter be remitted to the Ontario Superior Court of
    Justice for a rehearing or, in the alternative, that an independent trustee be
    appointed with the matter being remitted to the Ontario Superior Court for directions
    on succession planning of that trustee. He further submits that the motions
    for leave to appeal the costs order be dismissed.

E.

ANALYSIS

(i) Appeals on the Merits

[31]

The
    relevant provisions of the
Trustee Act
are as follows :

Power of appointing new trustees

3.(1) Where
    a trustee dies or remains out of Ontario for more than twelve months, or
    desires to be discharged from all or any of the trusts or powers reposed in or
    conferred on the trustee, or refuses or is unfit to act therein, or is
    incapable of acting therein, or has been convicted of an indictable offence or
    is bankrupt or insolvent, the person nominated for the purpose of appointing
    new trustees by the instrument, if any, creating the trust, or if there is no
    such person, or no such person able and willing to act, the surviving or
    continuing trustees or trustee for the time being, or the personal
    representatives of the last surviving or continuing trustee, may by writing
    appoint another person or other persons (whether or not being the persons
    exercising the power) to be a trustee or trustees in the place of the trustee
    dying, remaining out of Ontario, desiring to be discharged, refusing or being unfit
    or incapable.

***

Power of court to appoint new trustees

5.(1)
    The Superior Court of Justice may make an order for the appointment of a new
    trustee or new trustees, either in substitution for or in addition to any
    existing trustee or trustees, or although there is no existing trustee.

[32]

It
    appears to be common ground among the parties that the threshold for the court
    to act under s. 5 to override s. 3 of the
Trustee Act
is evidence of an abuse
    of discretion. Mismanagement or negligence is not sufficient to warrant court
    intervention. There must be evidence of dishonesty, an inability to act, or management
    that is clearly unfair to the beneficiaries:
Meredith v. Plaxton
, (2002),
    62 O.R. (3d) 427 (S.C.);
Re Consiglio Trusts (No. 1)
, [1973] 3 O.R. 326
    (C.A.); and
St. Joseph Health Centre v. Dzwiekowski
, [2007] O.J. No.
    4641 (S.C.).

[33]

The
    gravamen of the complaint levelled against the Three Siblings is that they have
    persistently taken dividends in excess of the net annual income of FHI and that
    this conduct amounts to a breach of trust.  The Ben-Choreen Appellants and the
    OCL submit that any encroachment into capital was impermissible and, because
    the application judge failed to calculate the precise quantum of the
    encroachment, she must have failed to appreciate its gravity. Finally, they
    argue that the application judge erred in considering the overall financial
    viability of RFT in excusing the Three Siblings conduct.

[34]

The
    application judge made several factual findings wherein she expressed concerns
    regarding the dividend policy of the board of FHI. She found that the board did
    not take into consideration the payment of corporate taxes in the calculation
    of net income. She found that the FHI policy of expensing all of its capital
    improvements worked to the detriment of the Capital Beneficiaries. Further, she
    was troubled by the boards decision to include the net proceeds of the sale of
    a property in income. Finally, the application judge found that a report
    prepared by Jacob Freedman (the CEO Report) was unreliable and that his
    analysis of significant increases in the value of FHIs properties was
    nonsense.

[35]

The
    respondents contend that the application judge misapprehended the evidence in
    making these findings. They point to irrefutable evidence that the board of
    directors of FHI included taxes payable in the calculation of net income. They
    also note that FHI spends substantial sums on repairs and maintenance annually
    which are charged against income to the benefit of the Capital Beneficiaries. They
    submit that the entirety of the proceeds of the sale of the property in issue
    was used to make improvements to FHIs properties.  Finally, they note that the
    figures used in the CEO Report were obtained from an independent party, District
    Realty Corporation, in 2010. They submit that the differences between the
    figures in the CEO Report and the figures in FHIs audited financial statements
    were a consequence of the fact that the CEO Report was prepared on a per
    property, calendar year basis, whereas FHI had fractional interests in some of
    the properties and had a September 30 yearend until 2010.

[36]

I
    accept the submission that the application judge clearly misapprehended the
    evidence regarding the inclusion of taxes in the calculation of income. I also
    do not endorse the application judges finding that the CEO Report was
    unreliable and find that her conclusion that portions of the report were
    nonsense was an overstatement. It was, however, open to the application judge
    to choose not to rely upon that evidence and to make the other factual findings
    complained of by the respondents. The more significant point to be taken from
    her findings is that they were all to the benefit of the appellants, as they
    support their submission that the Three Siblings in the future will prefer
    their personal interests to the interests of the Capital Beneficiaries. Notwithstanding
    these findings, the application judge still found that a court-appointed
    trustee was unnecessary.

[37]

It
    is important to remember that the conduct of the Three Siblings complained of
    was undertaken in their capacity as directors of FHI and not as trustees. While
    that conduct may be instructive regarding their future ability to serve as
    trustees, particularly their ability to carry out those functions in an even-handed
    manner, there are limits to the utility of using past conduct to predict future
    behaviour.

[38]

The
    assumption that the conduct of the Three Siblings must be assessed as though
    they were already acting as trustees underlay a fundamental submission made the
    appellants. They assert that under the Trust Agreement trustees are prohibited
    on a yearly basis from declaring dividends that are in excess of net income.
    They then point to isolated years where the directors did so and submit that
    they have committed a breach of trust and, consequently, should not be
    permitted to serve as trustees in the future.

[39]

This
    argument ignores the fact that FHI is an Ontario company governed by the
Ontario
Business Corporations Act
, R.S.O. 1990, c. B.16 (
OBCA
)
.
Pursuant to s. 38(3) of the
OBCA
,
    the directors are entitled to declare dividends, provided that they do not
    render the corporation insolvent.  For the directors, the
OBCA
, not the
    provisions of the Trust Agreement,

was the applicable standard for the
    declaration of dividends. The Three Siblings did not depart from their statutory
    obligations in relation to the declaration of dividends.

[40]

I
    pause here to note, parenthetically, that even if the Three Siblings had served
    in the dual role of trustees and directors and had declared dividends in excess
    of net income, it remains open whether these acts would constitute a breach of
    trust. Section 8(d) of the Trust Agreement provides in part:

If a Trustee is also a director of the Corporation, he shall
    be entitled, without liability to any beneficiaries hereunder, to carry out his
    duties and exercise his powers as a director of the Corporation in the same
    manner as if he were not a Trustee hereunder;

[41]

The
    determination of this question is not necessary for present purposes. However,
    I note the issue to demonstrate that, given the complex corporate and trust
    structure established by Jarvis Freedman, any claim of an alleged breach of
    trust must be carefully scrutinized.

[42]

Absent
    a proven allegation of a breach of trust, the application judge was correct in
    focusing her analysis of the Three Siblings conduct on its overall impact on
    the interests of the Capital Beneficiaries. In particular, she noted that there
    had been no significant erosion of capital

and that the company had been
    turned around from an underperforming business with an uncertain future to a fiscally
    sound company with growing capital and significant net income. She also found
    that, while the payment of dividends in certain years exceeded net income, the
    dividends cumulatively did not exceed net income. The application judge
    concluded that the Three Siblings conduct, when viewed in its totality, did
    not require court intervention through the appointment of an independent
    trustee. That was a conclusion that was open for her to make, even on factual
    findings that were skewed in favour of the appellants.

(ii) Fresh Evidence Application

[43]

I
    now turn to the application for the admission of fresh evidence. It is
    understandable that the application judge was reluctant to deal with the
    proposed new evidence given that several weeks had passed since the release of
    her reasons and given that notices of appeal had already been filed. However, her
    orders had not been issued and entered and thus the application judge was not
functus
    officio
:
Byers (Litigation Guardian of) v. Pentex Print Master
    Industries Inc.
, (2003), 62 O.R. (3d) 647 (C.A.). Consequently, it was an
    error in law for the application judge to conclude that she did not have jurisdiction
    to entertain the motion for the admission of fresh evidence.

[44]

I
    accept the submission of the Ben-Choreen Appellants that in these circumstances
    it falls to this court to exercise the discretion which should have been
    exercised by the application judge, including a determination of whether the
    new evidence would have affected her decision.

[45]

The
    test for admitting fresh evidence, as established in
R v. Palmer
, [1980]
    1 S.C.R. 759, at p. 775, is well-settled. In order for fresh evidence to be
    admissible in a civil law context, it must meet each of the following criteria:

1.      The evidence should generally not
    be admitted if, by due diligence, it could have been adduced at trial;

2.      The evidence must be relevant in
    the sense that it bears upon a decisive or potentially decisive issue in the
    trial;

3.      The evidence must be credible
    in the sense that it is reasonably capable of belief; and

4.      It must be such that if believed it
    could reasonably, when taken with the other evidence adduced at trial, be
    expected to have affected the result.

[46]

I
    am not satisfied that the proposed fresh evidence, when taken with the other
    evidence, could reasonably be expected to have affected the result. This
    evidence suffers from the same flaw as the other evidence relied upon by the
    appellants to establish a breach of trust. As noted above, the declaration of
    dividends by the directors of FHI in excess of net income in a given year does
    not constitute a breach of trust.

[47]

The
    only potential relevance of the new evidence is as part of a consideration of
    whether the overall management of the company by the directors has been so
    unfair to the Capital Beneficiaries that court intervention is required. The
    application judge quite properly looked at the overall fiscal strength of FHI,
    satisfied herself that it was a well-run company, and concluded that appointing
    an independent trustee was not necessary to protect the interests of the Capital
    Beneficiaries. In my view, this new evidence of the declaration of dividends in
    excess of net income, when placed in the context of the management of the
    company over the past several years, could not reasonably be expected to have
    affected the courts decision. Accordingly, the application to admit fresh
    evidence is dismissed.

(iii) Costs Appeals

[48]

As
    referenced above, the successful parties on the application, being the Three
    Siblings, the Freedman/Prizant Grandchildren, Ms. Freedman Rotenberg, and Mr.
    Feinstein, all seek leave to appeal the costs award made by Parfett J. They
    seek an order for the payment of their costs by the unsuccessful parties on the
    application, being the OCL, the BenChoreen Appellants, and Jonathan Freedman,
    and they seek an order that those unsuccessful parties be denied their costs.

[49]

The
    essence of their argument is that the application judge improperly departed
    from the loser-pays costs regime normally followed by Ontario courts. They
    also submit that the OCL went beyond its traditional responsibility of defending
    the rights of the minors within the litigation and took on a more adversarial
    role.

[50]

The
    OCL seeks leave to appeal the costs award made by Parfett J. on the grounds
    that the application judge erred in failing to award the OCL its full indemnity
    costs. In particular, the OCL alleges that it was an error of the application
    judge to rely upon the expert report filed by the OCL in the application and
    then not make an order that the costs of the report be fully funded from the
    estate.

[51]

Generally,
    the loser-pays regime applies to estate litigation, and successful parties are
    entitled to have their reasonable costs paid by the unsuccessful parties. 
    Courts are careful to ensure that the resources of the estate are not wasted on
    unnecessary litigation; thus, costs are usually only payable from an estate where
    the litigation arose out of the actions of the testator or was reasonably
    necessary to ensure the proper administration of the estate:
McDougald
    Estate v. Gooderham
, [2005] O.J. No. 2432 (C.A.), at paras. 78, 80, 85, 91;
    and
Vance Estate v. Vance Estate
, 2010 ONSC 4944, at para. 4.

[52]

The
    awarding and fixing of costs is highly discretionary and is afforded
    significant deference. Leave to appeal a costs order is granted sparingly and only
    where there are strong grounds to believe that the lower court erred:
McNaughton
    Automotive Ltd. v. Co-Operators General Insurance Co.
, 2008 ONCA 597, (2008),
    95 O.R. (3d) 365, at paras. 23-27.

[53]

I
    am not satisfied that the application judge erred in her conclusion that costs
    should be payable out of the estate. At the time of the application, there was considerable
    uncertainty regarding how a new trustee(s) would be appointed, given Parfett J.s
    previous order. This uncertainty is best captured in an e-mail dated February
    9, 2012, written by Mr. Feinsteins counsel, Kenneth Webb, to counsel for the
    Three Siblings, wherein he stated:

The position of Mr. Obagi and Ms. Burns is that he cannot
    resign on any other basis than upon the appointment by the court of a
    replacement.

If I felt that this position was entirely unfounded, I would
    not hesitate to so advise Mr. Feinstein.  Clearly it would be preferable from
    the point of view of his personal convenience to simply sign and tender a
    written resignation, relying on the procedures set out in the trust agreement
    as summarized in your email.  However, when those procedures were previously
    invoked, the result was litigation which led to the court removing the trustees
    appointed under them and directing the parties to agree upon the appointment of
    an independent trustee, failing which the matter was to come back before the
    court. Mr. Feinstein was appointed by the consent of the parties as just
    such an independent trustee as a result of that order.

With this as the background of his appointment, I am far from
    convinced that the formula in the trust agreement remains available. That was
    the very formula which the court refused to accept a little over three years
    ago.  Is it proper to rely upon it now?  I dont know the answer to that
    question, though I do know that there are strenuous objections from the
    Childrens Lawyer and at least one of the grandchildren.

In my opinion Mr. Feinstein has little choice but to put before
    the court his desire to resign and to obtain the direction of the court as to
    the process by which he can properly do so. He takes no position as to the
    correctness of your position or that of Ms. Burns or Mr. Obagi. He simply wants
    to resign and will proceed to do so as the court directs.

[54]

In
    these circumstances, I see no error in the application judges finding that the
    litigation enured to the benefit of the estate and in her consequential ruling
    that costs should be paid from the estate. Having made that determination, the
    application judge properly considered the quantum of the costs claimed, having
    regard to the relevant factors enumerated in Rule 57.01. I find no error in her
    assessment of the costs. In particular, I find that her global assessment of
    the OCLs costs was reasonable and that she was not obliged to make a specific
    order that the costs of the OCLs expert be paid in full from the estate.

[55]

I
    am not satisfied that there are strong grounds to conclude that the application
    judge erred in making her costs order. Accordingly, the applications for leave
    to appeal the costs order are dismissed.

F.

DISPOSITION

[56]

The
    appeals and the applications for leave to appeal are dismissed.

[57]

The
    parties may make written submissions on costs. The submissions of Mr. Feinstein
    and the respondents, save for Jonathan Freedman, shall be served and filed by
    March 21, 2014. The responding submissions of the appellants and Jonathan
    Freedman shall be served and filed by April 4, 2014. Any reply submissions
    shall be served and filed by April 11, 2014.

Released: March 12, 2014 KMvR

William
    Hourigan J.A.

I
    agree John Laskin J.A.

I
    agree K. van Rensburg J.A.


